Citation Nr: 1012288	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for left shoulder 
disability.  

3.  Entitlement to service connection for a right ankle 
disability, other than service-connected residuals of a cold 
weather injury to include peripheral neuropathy.  

4.  Entitlement to service connection for a left ankle 
disability, other than service-connected residuals of a cold 
weather injury to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	J. S. Berry, Esq.




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and July 2007 decisions 
rendered by the Lincoln, Nebraska Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

These matters were previously before the Board in February 
2009.  At that time, the Board remanded the issues listed on 
the title page above for additional action.  In addition, 
the Board remanded the issue of entitlement to an increased 
rating for bilateral hearing loss to the RO for the issuance 
of a statement of the case.  The RO issued a statement of 
the case and the Veteran subsequently perfected his appeal.  
Later, following the receipt of a June 2009 VA audio 
examination, the RO granted an increased, 30 percent, rating 
for bilateral hearing loss.  Following the receipt of the 
favorable determination, in July 2009, the Veteran withdrew 
his appeal as to that issue.  

In addition, during the pendency of the appeal, the RO 
granted service connection for residuals of a cold injury of 
the feet, to include peripheral neuropathy.  The RO assigned 
an initial 30 percent evaluation, effective March 16, 2007.  
Later, in August 2009, the RO assigned an earlier effective 
date of August 3, 2006.  Following receipt of the favorable 
determination, the Veteran withdrew his appeal as to the 
evaluation of the service-connected right and left foot 
disabilities.  Since no mention was made of his claim for 
service connection for bilateral ankle disabilities, those 
issues remain on appeal and are the subject of a Board 
decision below.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A right shoulder disability was not incurred during 
service, arthritis of the right shoulder was not shown 
within the first post-service year, and a current right 
shoulder disability, manifested by degenerative changes, is 
not etiologically related to an incident or injury during 
service.  

2.  A left shoulder disability was not incurred during 
service, arthritis of the left shoulder was not shown within 
the first post-service year, and a current left shoulder 
disability, manifested by degenerative changes, is not 
etiologically related to an incident or injury during 
service.  

3.  A right ankle disability, separate and apart from 
residuals of a cold weather injury with peripheral 
neuropathy, was not incurred during service, arthritis of 
the right ankle was not shown within the first post-service 
year, and a current right ankle disability, manifested by 
degenerative changes, is not etiologically related to an 
incident or injury during service.  

4.  A left ankle disability, separate and apart from 
residuals of a cold weather injury with peripheral 
neuropathy, was not incurred during service, arthritis of 
the left ankle was not shown within the first post-service 
year, and a current left ankle disability, manifested by 
degenerative changes and residuals of a left fibiotalar 
arthroplasty with fibular internal fixation, is not 
etiologically related to an incident or injury during 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

3.  The criteria for service connection for a right ankle 
disability, separate and apart from service-connected 
residuals of a cold weather injury with peripheral 
neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

4.  The criteria for service connection for a left ankle 
disability, separate and apart from service-connected 
residuals of a cold weather injury with peripheral 
neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

August, September, and November 2005 letters from the RO 
satisfied these criteria.  In the letters, the RO advised 
the Veteran of the basic criteria for service connection and 
explained VA's duties to assist him in obtaining evidence 
relevant to the claim.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must 
be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  Compliance with the first 
Pelegrini II element requires notice of these five elements 
in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. 
App. 112 (2006).  A letter dated in March 2006 satisfied the 
duty to notify provisions regarding service connection 
claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  In addition, the RO has obtained relevant VA 
outpatient treatment records.  The Veteran supplied private 
treatment records and the RO assisted the Veteran in 
obtaining private treatment records from Drs. Cahoy and 
Bulke, and from the Alvine Foot and Ankle clinic.  The 
Veteran has not referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  

In addition, the Board finds that there has been substantial 
compliance with its February 2009 remand directive.  Efforts 
were made by the RO to obtain VA MRI results.  
Unfortunately, those efforts were unsuccessful.  It appears, 
however, that the MRI was not conducted at the VA facility, 
but instead was performed at a private facility.  In an 
April 2009 letter, VA advised the Veteran of this fact and 
offered him an additional opportunity to submit relevant 
evidence.  Among the evidence received were the 2007 MRI 
records which document the current nature of the shoulder 
condition.  In addition, the Veteran was afforded a VA 
examination for purposes of obtaining competent medical 
evidence addressing the etiology of any foot or ankle 
disabilities.  VA examination was conducted in February 2006 
and March 2009.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  The 
Veteran was provided VA examinations in February 2006 and 
March 2009.  The March 2009 VA examiner provided an addendum 
to the report in June 2009  

As to the claims for service connection for a bilateral 
ankle disability, the report of the February 2006 
examination reflects that the examiner reviewed the 
Veteran's service treatment records, past medical records, 
past medical history, recorded his current complaints, and 
conducted an appropriate examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.   Similarly, the report 
of the March 2009 VA examination that the Veteran's claims 
folder and medical records were reviewed.  It also reflects 
consideration of the Veteran's current complaints, and 
includes appropriate examination findings and diagnoses and 
opinions consistent with the evidence of record.  The Board 
therefore concludes that the examinations are adequate for 
decision-making purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009).  

As to the claims for service connection for a bilateral 
shoulder disability, the examination reports do not include 
clinical findings addressing the shoulders.  The Board 
finds, however, that remanding these matters for an 
additional examination is not required.  As discussed below, 
the probative evidence does not show the incurrence of a 
shoulder condition during service, arthritis of the 
shoulders in the first post-service year, credible evidence 
of continuity of symptomatology of any shoulder symptoms, 
any credible evidence linking a current shoulder condition 
to any incident of service.  To the extent that the Veteran 
generally alleges that arthritis of the shoulders is due to 
cold exposure in service, to this extent, the February 2006 
addressed the relationship between cold injury and the 
development of arthritis.  Hence, further examination is not 
required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield, supra.

II.  Legal Criteria for Service Connection Claims

The laws pertinent to the claims for service connection are 
as follows:  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. 
Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).

Where a veteran served 90 days or more, and arthritis 
becomes manifest to a degree of 10 percent or more within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).

III.  Analysis

A.  Right or Left Shoulder Disability

The Board has carefully reviewed the evidence of record, but 
finds, however, that the preponderance of the evidence is 
against the claims.  

In this respect, the Veteran's service treatment records do 
not document complaints or treatment for any shoulder 
disability.  Rather, his service separation examination 
dated in October 1954 noted that the examinations of the 
upper extremities and joints were normal.  

In addition, there is no evidence showing arthritis of the 
shoulder during the first post-service year.  Hence, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) are 
not for application.  

Moreover, the first post-service evidence of a shoulder 
disability is not until many years following discharge from 
service.  VA outpatient treatment records dated from 1999 to 
present are of record.  They do not reference any shoulder 
disability until April 2007.  While there are numerous 
private outpatient treatment records associated with the 
claims file, they also do not show complaints or findings of 
a shoulder condition until April 2007.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection).

The records in April 2007 reflect treatment the Veteran's 
complaints of pain in both shoulders.  Dr. Cahoy's notes 
from April 2007 also reflect the Veteran's complaints of 
pain in both shoulders.  They include a note that the 
Veteran had the pain "for several years."  They do not 
indicate, however, how many years the Veteran had the 
shoulder pain, nor do they link the shoulder pain to an 
incident or injury during service.  

The MRI performed in April 2007 revealed evidence of 
advanced degenerative changes in the left shoulder with a 
chronic rotator cuff tear and a large cyst in the tuberosity 
of the humerus.  Neither the MRI nor the May 2007 surgical 
report, during which the Veteran underwent a left shoulder 
cuff tear arthropathy hemiarthroplasty, revealed evidence of 
any long standing injury to the shoulder.  

Finally, there is no persuasive evidence of record linking a 
current shoulder condition to active duty service.  Dr. 
Bainbridge, in a December 2005 treatment note indicated that 
arthritis in the knees, hip and ankle were likely due to 
exposure to cold during service in Korea.  He did not, 
however, discuss any current shoulder condition or link such 
to cold weather exposure during service in Korea.  

Similarly, Dr. Buhlke, in a July 2006 opinion, indicates 
that it was at least as likely as not that peripheral 
neuropathy, nocturnal neurologic pain, and arthritis, "may" 
be related to cold exposure in Korea.  Dr. Buhlke, however, 
made no mention of any shoulder condition.  Moreover, even 
if his opinion regarding "arthritis" could be read to 
include the Veteran's current arthritis of the shoulders, 
the Board finds that the opinion is entitled to less 
probative weight than the February 2006 VA examiner's 
opinion that addressed the relationship between cold weather 
injury and the formation of arthritis.  In the opinion, a VA 
orthopedic surgeon stated that arthritis of multiple joints 
"is not caused by a result of his exposure to cold weather 
in Korea and sleeping on the ground."  The examiner reasoned 
that there was "nothing in the allopathic medical literature 
that would support cold weather as a cause of arthritis."  
The examiner also stated that the opinions of Dr. Bainbridge 
were not based on principles of evidence-based medicine, but 
instead on mere speculation and conjecture.  

The Board observes that Dr. Buhlke expressed his opinion in 
terms that the Veteran's arthritis "may be" associated with 
cold exposure.  The United States Court of Appeals for 
Veteran's Claims, formerly the United States Court of 
Veterans Appeals, (Court) has held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), see also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Court has 
determined that medical opinions expressed in such 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992).  Accordingly, this opinion is 
given little probative weight.

The Board finds that the February 2006 VA opinion 
constitutes the most probative and persuasive evidence 
addressing the likely etiology of the current shoulder 
disability.  With respect to medical examinations, the Court 
has recently held that "a medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions."  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  Here, the VA examination 
opinion in February 2006 is based on sufficient facts, 
included a review of private medical opinions of record, is 
the product of reliable principles; e.g. the examiner 
discussed his review of the medical literature, and included 
an application of the principles to the facts of the case.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Of course, in addition to the medical evidence, the Board 
must consider the Veteran's statements and the other lay 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a) (West 2002)) 
(VA required to "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for 
disability benefits).  Here, however, there are very few lay 
statements of record addressing the bilateral shoulder 
condition.  In his notice of disagreement to the RO decision 
that denied service connection for a bilateral shoulder 
condition, the Veteran made no mention of the shoulder.  
Rather, he focused his discussion on the effect of the cold 
weather in Korea on his feet and lower extremities.  

While the Veteran is certainly competent to discuss his 
shoulder symptoms, here he did not do so.  Even if the Board 
were to liberally construe the Veteran's statements as 
indicating a relationship between a current shoulder 
condition and service, the Board finds that they are 
outweighed by the more thoroughly explained and detailed 
opinion of the February 2006 VA physician on this 
etiological question.

In sum, the preponderance of the evidence reflects that the 
Veteran did not have a disability of the shoulders in 
service, arthritis did not arise within the one-year 
presumptive period, and any current shoulder disability is 
not otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claims 
for service connection for bilateral shoulder disability 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Right or Left Ankle Disability 

As to the claims for service connection for a right or left 
ankle disability, the Board again reiterates that service 
connection is in effect for residuals of a cold injury of 
the right and left feet to include peripheral neuropathy of 
each lower extremity.  Separate 30 percent disability 
ratings are in effect for each lower extremity.  The Veteran 
has indicated his satisfaction with the disability ratings 
assigned.  

The Board's consideration of the claims, thus, is limited to 
the question of whether the Veteran has additional right or 
left ankle disability that is due to or an incident of his 
active duty service other than his cold injury residuals.    

However, there is no persuasive evidence of record linking a 
current right or left ankle disability, other than residuals 
of cold exposure and peripheral neuropathy to active duty 
service.  In this regard, the Board observes that Dr. 
Bainbridge, in a December 2005 treatment note indicated that 
arthritis in the knees, hip and ankle were likely due to 
exposure to cold during service in Korea.  Similarly, Dr. 
Buhlke, in a July 2006 opinion, indicates that it was at 
least as likely as not that peripheral neuropathy, nocturnal 
neurologic pain, and arthritis, "may" be related to cold 
exposure in Korea.  Dr. Buhlke, while nothing the Veteran's 
trouble with his feet, made no mention of any ankle 
condition.  

Even if Dr. Buhlke's opinion regarding "arthritis" could be 
read to include arthritis of the ankles, the Board finds 
that the opinions from Dr. Bainbridge and Dr. Buhlke are 
entitled to less probative weight than the February 2006 VA 
examiner's opinion that addressed the relationship between 
cold weather injury and the formation of arthritis.  In the 
opinion, a VA orthopedic surgeon stated that arthritis of 
multiple joints "is not caused by a result of his exposure 
to cold weather in Korea and sleeping on the ground."  The 
examiner reasoned that there was "nothing in the allopathic 
medical literature that would support cold weather as a 
cause of arthritis."  The examiner also stated that the 
opinions of Dr. Bainbridge were not based on principles of 
evidence-based medicine, but instead on mere speculation and 
conjecture.  

With respect to the opinion proffered by Dr. Buhlke, the 
Board notes again that he expressed his opinion in terms 
that the Veteran's arthritis "may be" associated with cold 
exposure.  The United States Court of Appeals for Veteran's 
Claims, formerly the United States Court of Veterans 
Appeals, (Court) has held that a medical opinion expressed 
in terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998), see also Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  The Court has determined that 
medical opinions expressed in such speculative language do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  Accordingly, this opinion is given little probative 
weight.

The Board finds that the February 2006 is opinion 
constitutes the most probative and persuasive evidence 
addressing the likely etiology of the current ankle 
disabilities (other than those residuals of cold weather 
exposure that have already been awarded service connected).  
With respect to medical examinations, the Court has recently 
held that "a medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions."  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  Here, the VA examination opinion in 
February 2006 is based on sufficient facts, included a 
review of private medical opinions of record, is the product 
of reliable principles; e.g. the examiner discussed his 
review of the medical literature, and included an 
application of the principles to the facts of the case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The opinion reached by the VA examiner in February 2006 is 
consistent with the opinion proffered in conjunction with 
the subsequent March 2009 VA examination.  X-ray examination 
in conjunction with that examination noted findings of 
moderate degenerative changes of the right tibiotalar, 
talonavicular, and talocalcaneal joint and mild degenerative 
joint disease of the left first metatarsophalangeal joint.  
After examining the Veteran and reviewing the pertinent 
radiographic reports, the examiner diagnosed 
musculoligatmentous strain of both ankles, with left ankle 
replacement.  The examiner further opined that the "etiology 
of this disability was likely secondary to advancing 
progression of disease with age."  

There is not, however, probative evidence showing an ankle 
injury during service or arthritis of the ankles in the 
first post-service year.  Similarly, there is a lack of 
probative evidence showing continuity of symptomatology of a 
right or left ankle disability since service.  Rather, there 
is a gap of many years following discharge from service 
until a diagnosis of degenerative changes to the ankles was 
rendered.  Similarly, there is a lack of credible competent 
evidence linking a current right or left ankle disability to 
service.  

As noted above, there is evidence linking the development of 
arthritis to the Veteran's active duty service.  However, as 
noted, that evidence is less persuasive than the more 
persuasive evidence that is against the claim.  

While the Board finds the Veteran to be sincere in his 
belief that he currently has disability of the right and 
left ankle, other than residuals of cold weather exposure 
and peripheral neuropathy, as result of his active service, 
the weight of the evidence is against a finding of a nexus 
between the Veteran's right and left ankle disabilities 
other than residuals of cold injury and his active service.  
To the extent that the Veteran has alleged such a 
connection, his lay statements are not competent evidence of 
the alleged nexus because the Veteran, as a layperson, is 
not competent to render an opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494.

Based on the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the claims and they 
must be denied. 


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to service connection for a right ankle 
disability, other than residuals of a cold weather injury 
with peripheral neuropathy, is denied.   

Entitlement to service connection for a left ankle 
disability, other than residuals of a cold weather injury 
with peripheral neuropathy, is denied.   




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


